PROMISSORY NOTE

US $529,666.31

Missoula, MT

 

June 30, 2012

FOR VALUE RECEIVED (accounts payable balance on June 30, 2012), the undersigned
Grant Hartford Corporation ("Borrower"), located at 2620 Connery Way, Missoula,
MT 59808, promises to pay to the order of O'Keefe Drilling Company, Inc the
amount of $529,666.31 (five hundred twentynine thousand, six hundred sixty-six
dollars and thirty-one cents) with twelve percent (12.00%) interest per annum.
Said principal, plus interest shall be payable in full on or before June 30,
2014. All payments required to be made by the terms of this Note shall be
remitted to the Note Holder's designated address, PO Box 3810, Butte, MT 59702,
or such other address, as the Note Holder may hereafter give notice to the
Borrower in writing.

If said sum is not paid when due, the Note Holder shall be entitled to collect
all reasonable costs and expenses of collection and/or suit, including, but not
limited to, reasonable attorney's fees.

It is specifically acknowledged that time is of the essence, and if payment
hereunder shall not actually be received by Note Holder, on a timely basis, the
within Note shall be in default.

Presentment notice of dishonor, and protest are hereby waived by Borrower and
all other makers, sureties, guarantors and indorses and their successors and
assigns.

Any notice to Borrower provided for in this Note shall be in writing and shall
be given and be effective upon (1) delivery to Borrower or (2) mailing such
notice by certified mail, return receipt requested, addressed to Borrower at the
Borrower's address stated herein, or to such other address as Borrower may
designate by notice to the Note Holder. Any notice to the Note Holder shall be
in writing and shall be given and be effective upon delivery to Note Holder or
(2) by mailing such notice by certified mail, return receipt requested, to the
Note Holder at the address stated in the first paragraph of this Note, or to
such other address as Note Holder may designate by notice to Borrower.

Grant Hartford Corporation

/s/David L. Gilmer                             
David Gilmer, Corporate Secretary